In combating the legality of the action of the officers in using the list for the year 1925 in refilling the wheel, counsel adverts to the expressions in the opinion of this court in the case of McNeal v. State, 274 S.W. 983, from which we quote:
"The action of the court in filling the wheel in February, 1924, was intended to provide jurors for the year in substitution for those in the wheel as filled in August preceding. To have drawn the names of the proposed jurors from a different list than that used in filling the jury wheel in August before would have furnished ground for complaint andwould have appeared a departure from a fair effort to use thenames on the tax list of the whole body of jurors which shouldhave been placed in the wheel in August, 1923. The same holding is in No. 8975, Knott v. State (Tex. Cr. App.), 274 S.W. 978, opinion February 11, 1925."
The language used, while applicable to the facts before the court in McNeal's case, is not pertinent in the present instance for the reason that the facts are different. In McNeal's case, the jury wheel was filled between the 1st and 15th days of August, 1923, using the tax list in the tax assessor's office for the current year. The officers, however, in that, as in the present case, omitted the names of a number of jurors. Such omission was declared illegal by this court in Atwood's case, 96 Tex.Crim. Rep., 257 S.W. 563, opinion January 2, 1924. Thereafter, in February, 1924, the wheel was refilled from the same list previously used and the names which had been omitted were embraced. The action was attacked by McNeal. It is to be noted that the list originally used in McNeal's case was the proper list. The only fault in the action of the officers being the failure to use all the names which were upon the list and which should have been placed in the wheel. This court properly held that in refilling the wheel thesame list should be used. In the present case, however, the officers in using the list for *Page 410 
the year 1924 did not use the proper list. In other words, they not only omitted the names of the jurors who should have been included but they took the names from the wrong list. There was at the time they first filled the wheel the list for thecurrent year 1925 in the tax assessor's office. That list should have been used. In other words, the facts authorizing the abandonment of the names put in the wheel originally, the court was justified not only because the list was incomplete but because it was not the proper list at all. In ordering the wheel refilled in January, 1926, the proper action was taken in using the list in the tax assessor's office which was approved July 9, 1925, for the current year of 1925.
In his motion for rehearing appellant reiterates his contention that error was committed by the court in refusing to strike out that part of the testimony of the witness Fox, which from the bill, we quote:
"* * * and moves the court to strike out the testimony of the witness Fox where he says that he identified the defendant in jail by virtue of his voice."
We know of but little to add to the remarks on the subject embraced in the original opinion. As stated therein, the bill of exceptions, so far as it shows the testimony given by the witness, is in question and answer form. It appears therefrom that the witness, while on the stand, testified to the identity of the appellant. In his direct examination, Fox testified that he was assaulted by two men, one tall and the other small. He said:
"I will say that I could identify the small man. That is him sitting back of Mr. Black. * * * I am positive that he is the man. * * * I can identify him by his voice, by his white eye and by his shape. * * * At the time he held us up * * * it was just as light as day, and I could see the little crevices and wrinkles in his hands when he was searching me. He is the man that is stooped or hump-shouldered or both. * * * I am positive that this is one of the men that held us up that night."
The witness further related the occurrence when he and his companion were assaulted and testified in detail to the transaction and the conversation, that is to say, the words that were used by the appellant and his companion during the time that the witness was robbed. The witness further said:
"I identified him at the jail. It was on his voice, his height and description and his build also, that I identified him, but his voice was the main thing." *Page 411 
This was drawn out on cross-examination. As stated in the original opinion, there were other means of identification than upon the testimony of this witness alone. Counsel refers to the cases of Walker v. State, 96 Tex.Crim. Rep.; Sterrett v. State, 265 S.W. 1034; Fortune v. State, 259 S.W. 573; Reddick v. State, 34 S.W. 274; Johnson v. State, 250 S.W. 681. There were two other cases mentioned but they have not been found. We have failed to find in either of these cases or in any other to which our attention has been drawn a precedent for holding the testimony of the witness inadmissible. The precedents to which the appellant refers support the proposition that it is not competent to prove by one who was present at the jail that he saw or heard the injured party identify the prisoner as the offender. This was held in Reddick's case, 34 S.W. 274, and Johnson's case, 250 S.W. 681, and many cases cited therein.
In Walker's case, supra, the witness who had been robbed testified that the robbery took place upon a dark night, and judging from the man's size and voice, it was the opinion of the witness that the defendant took his money. The assault took place in a dark room, and the witness was unable to distinguish his assailant save that he was a man. There was nothing unusual in his size or shape and nothing peculiar but his voice. It was just an ordinary voice. This was held insufficient, citing Ency. of Ev., Vol. 4, p. 924.
Fortune's case, 265 S.W. 1034, was in line with the cases of Reddick v. State and Johnson v. State, supra, that is, the relation by a third party of the fact that the injured party pointed out the accused while in jail. Such testimony has been long and frequently held obnoxious to the hearsay rule. These holdings have no relevancy in the present case as bearing upon the admissibility of the testimony of the witness Fox, which, as above stated, is only a part of the identifying evidence. As stated in the original opinion, it is not believed that the statement of the witness Fox that he became acquainted with the appellant's voice during the assault, and afterward the similarity of voice, together with other circumstances, enabled him to identify the appellant, was inhibited by the confession statute, Art. 727. It seems more in accord with the well-established principle to which the writer of the original opinion adverts in which the act of one accused of crime in putting his foot into the tracks for the purpose of comparison has been held not violative of the confession statute. In addition to the authorities cited, see also Moore v. State,87 Tex. Crim. 569. See the comprehensive discussion *Page 412 
of the subject in the case of State v. Graham, 74 N.C. 646, as quoted in the Moore case, supra, especially page 575.
In the light of the thoughtful and carefully prepared motion for rehearing, and with full realization of the gravity of the matter before us, we have re-examined the record and authorities, and feel that in his trial appellant has been unduly restricted of no legal right, and that the evidence supports the conclusion of the jury that the appellant committed the offense. Under these conditions, this court is without authority to annul the conviction.
The motion is overruled.
Overruled.